Citation Nr: 9933644	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected chondromalacia, right knee.  

2.  Entitlement to an increased (compensable) rating for 
service-connected chondromalacia, left knee.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1978 to June 1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the RO.  



REMAND

The veteran asserts that his bilateral chondromalacia is more 
disabling than is currently represented by the respective 
non-compensable ratings assigned.  

At the outset, the Board notes that, in April 1998 
correspondence, the veteran and his representative requested 
a personal hearing before a hearing officer at the RO.  The 
veteran should be afforded an opportunity to appear for the 
requested hearing.  

In support of his claim for an increased rating, the veteran 
submitted medical records from South Carolina Department of 
Social Services and South Carolina Vocational Rehabilitation 
Department.  These records indicate that the veteran had 
degenerative joint disease of the knees and wears braces on 
his knees.  

The veteran's 1997 outpatient treatment records from the Dorn 
VA Medical Center were also obtained.  These records indicate 
that the veteran was treated for knee pain in June 1997.  
Specifically, the veteran presented with request to have his 
bilateral knee braces adjusted.  The veteran reported a 
history of bilateral degenerative joint disease and stated 
that his knee went out sometimes if he was not wearing the 
brace.  X-ray studies of the knees were taken in February and 
July 1997.  Mild joint space narrowing was noted to be 
present in the medial compartment of both knees.  

In connection with the claim for increase, the veteran's 
representative has indicated that the veteran is willing to 
report for a VA examination.  However, no examination has 
been scheduled for the purpose of evaluating the severity of 
the service-connected knee disabilities.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the "Court"), 
has stated that the duty to assist claimants in developing 
the facts pertinent to their claims may, under appropriate 
circumstances, include a duty to conduct a thorough and 
contemporaneous medical examination.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

The Board notes that in the consideration of limitation of 
motion, the Court has set forth certain guidelines.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
expounded on the evidence required for a full evaluation of 
orthopedic disabilities. In the DeLuca case, the Court held 
that ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45 (1999).  It was also held 
that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating increased 
rating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (1999), should only 
be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The Board notes that the veteran's bilateral knee disability 
is currently rated at a non-compensable level.  In rating 
knee disabilities, the VA must consider opinions of the 
General Counsel (VAOPGCPREC 23-97 and 9-98), in which it was 
held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability(ies) may be rated separately based on limitation 
of motion and lateral instability and subluxation.  Thus, 
separate ratings under Diagnostic Codes 5010, in conjunction 
with 5260 or 5261 as well as 5257 must be considered.  

In light of the foregoing, the veteran should be afforded a 
VA orthopedic examination in order to assess the veteran's 
service-connected right and left knee disabilities.  
Specifically, the examiner should ascertain the current level 
of functional impairment of both knees due to lateral 
instability and recurrent subluxation, and, if the veteran 
has lateral instability and subluxation of the knees, if that 
instability and/or subluxation is slight, moderate or severe.  
In addition, the examiner should determine whether or not the 
veteran currently demonstrates arthritis and has limitation 
of motion of the right and/or left knee or pain per the 
directives of DeLuca.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

Accordingly, the case is Remanded to the RO for the following 
action:

1.  The RO should take appropriate steps 
to schedule the veteran for a personal 
hearing before a hearing officer at the 
RO and notify the veteran of that 
hearing.  

2.  The RO also should take appropriate 
steps to obtain copies of all VA clinical 
records referable to treatment received 
by the veteran for his service-connected 
knee disabilities, which are not 
currently in the claims file, and add 
them to the claims file.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected knee 
disabilities.  The claims file should be 
made available to the examiner prior to 
the examination.  All indicated testing 
should be undertaken in this regard.  The 
examiner should state whether the veteran 
has arthritis of either knee and, if so, 
the degree to which it might cause 
limitation of motion or painful motion.  
The examiner should be asked to determine 
whether the right and left knees exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the knees are 
used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
In addition, the examiner should 
ascertain whether there is any lateral 
instability and recurrent subluxation 
and, if so, it is slight, moderate or 
severe.  

4.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claim for increase.  The RO 
should review and take into consideration 
the directives of DeLuca and the 
pertinent decisions of the General 
Counsel.  If any action taken is adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  They should be 
afforded the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


